After the argument,
Read, C. J.,
said that if the question at present made were of the first impression, he should be disposed to think the paper not admissible as a book under the Act of Assembly. But that it was an ancient practice to admit such papers as books. He knew an instance in Pennsylvania under a similar act, of a closet door marked with chalks, being brought into court and admitted as a book of accounts. That the practice being established, the Court did not consider themselves at liberty to depart from it. That the objections to the competency must be made use of against the credit of the book.
Book admitted.